720 N.W.2d 317 (2006)
Richard DELENE and Nancy Delene, Plaintiffs-Appellees,
v.
D. HAYWOOD & ASSOCIATES, P.C., now known as Haywood Harrison, P.C., Defendant-Appellant.
Docket No. 131549. COA No. 267209.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.